Citation Nr: 0417645	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  95-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation of postoperative 
internal derangement of the left knee with degenerative 
arthritis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active service from June 1978 to June 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing on February 3, 2004.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.


REMAND

A significant change in the law occurred during the pendency 
of this appeal, when, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  VA also has a duty to inform the veteran of what is 
necessary for his claim to be granted, and a duty to ask for 
the veteran to provide all available evidence.

The record indicates that the veteran is currently receiving 
treatment at the VA Medical Center (VAMC) in Decatur, 
Georgia, and has been receiving private treatment at South 
Fulton Medical Center from August 2002 to the present.  The 
claims folder contains no evidence from the VAMC Decatur 
since April 2003 and no evidence at all from South Fulton 
Medical Center.  In addition, the veteran stated that he was 
treated in service in October 1978 at Ft. Benning (Martin 
Army Hospital).  The RO must contact the VAMC in Decatur. 
Georgia and obtain all records for the veteran from April 
2003 to the present.  The RO must contact the South Fulton 
Medical Center and obtain all records dated from August 2002 
to the present.  The RO must contact Ft. Benning and Martin 
Army Hospital as well as the National Personnel Records 
Center in St. Louis and obtain all available hospital 
treatment records, either inpatient or outpatient for the 
veteran for the period of September through November 1978.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The Board also finds that an additional examination for the 
knees is required.  The veteran was last examined by a VA 
physician for his knee disabilities in March 2000.  The 
veteran has asserted that his conditions have worsened since 
that time.  The Board finds that an additional VA examination 
is required in light of the contentions of the veteran that 
his conditions have worsened since 2000.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The claims file must be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Specifically the RO 
should ensure that the veteran is told 
what he must do, what the RO will do, 
what is necessary for his claims to be 
granted, and he must be asked to submit 
all available evidence.

2.  The RO must contact the VAMC in 
Decatur, Georgia and obtain all records 
for the veteran dated from April 2003 to 
the present.  If no records are 
available, written confirmation of that 
fact should be obtained.

3.  The RO must obtain all available 
treatment records for the veteran from 
South Fulton Medical Center, 1170 
Cleveland, Ave. East Point, GA 30344.  
Obtain all records dated from August 2002 
to the present.

4.  The RO should attempt to obtain any 
records dated in September, October, or 
November 1978 from Ft. Benning, or Martin 
Army Hospital.  The RO should contact the 
facility directly as well as attempt to 
obtain all inpatient or outpatient 
treatment records from the National 
Personnel Records Center.  If no records 
are available, written confirmation of 
that fact should be obtained.

5.  The RO should schedule the veteran 
for an orthopedic examination of both 
knees.  The claims folder should be made 
available to the examiner for review 
before examination.  The examiner should 
review reports from the September 1994 
and March 2000 VA examinations, the VA 
treatment records, and the available 
private treatment records.  The examiner 
should conduct range of motion testing, 
stability testing, and all other 
appropriate testing including X-rays if 
needed.  Additionally, the examiner is 
requested to offer an opinion as to the 
functional limitation caused by pain in 
the veteran's knees, including during 
flare-ups.   The examiner should describe 
any anatomical changes or functional 
loss, including the inability to perform 
normal working movements with normal 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use and to not limit an 
evaluation to a point in time when the 
symptoms are quiescent.  If feasible, the 
examiner should portray functional loss 
in terms of additional loss of motion of 
the affected joint.  See, 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003).  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-
206, 208 (1995).  The examiner should 
also document, to the extent possible, 
the frequency and duration of 
exacerbation of symptoms.  A complete 
rationale for the opinions given should 
be provided.

6.  Following the above the veteran's 
claims should be adjudicated de novo.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




